Citation Nr: 1144405	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  05-34 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971 and from September 1977 to September 1978.

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for hypertension as secondary to diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension.  He avers that hypertension is caused by or aggravated by service-connected diabetes mellitus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which is proximately due to and the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of a connection to a service- connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).
The record shows that the Veteran currently has hypertension.  A November 2004 VA examination report notes that the Veteran was given a diagnostic impression of hypertension, mild.  Likewise, November 2008 and March 2009 VA examination reports note diagnoses of essential hypertension.

Several VA examination reports, including those dated in November 2004, November 2008, and March 2009, note that the Veteran's hypertension is not secondary to, or caused or aggravated by, his diabetes mellitus.

The Veteran is currently service connected for coronary artery disease, post operative, with history of a myocardial infarction, major depressive disorder, a low back disability, diabetes mellitus, peripheral vascular disease of the left lower extremity, bilateral tinnitus, and peripheral neuropathy of the bilateral upper and lower extremities.

In July 2010, the Board remanded this case for development to include a VA examination with an opinion on the etiology of the Veteran's hypertension, and whether hypertension is caused or aggravated by service-connected disability, to include diabetes mellitus.

In November 2010, a VA examination and opinion was obtained.  The examiner stated that 'The veteran's hypertension is less likely as not (less than 50/50 probability) caused by or a result of any service connected disability including diabetes mellitus."  His rationale was stated as followed:  "There is no evidence at this time of nephropathy and hence the diabetes mellitus would not be considered a cause or aggravating factor for hypertension.  None of the other service connected disabilities would be expected to cause of permanently aggravate hypertension."

On review of the most recent medical opinion, the Board finds that it is inadequate.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, the March 2010 VA opinion provides an incomplete rationale in regard to the absence of a connection between hypertension and diabetes mellitus.  It is clear that the examiner places weight on the absence of findings for nephropathy, but he does not explain the significance of nephropathy in determining a relationship (causal/aggravation) between hypertension and diabetes mellitus-and he provides no other basis to support his opinion.  With regard to the Veteran's service-connected disabilities other than diabetes mellitus, the examiner provided no rationale.  He states that none of the other service connected disabilities "would be expected" to cause or permanently aggravate hypertension.  He does not explain why this would not be expected, particularly with respect to the service-connected cardiac and vascular disabilities.

Also, the Board observes that the medical opinion is bereft of any discussion of the relevant information relied upon.  Therefore, the medical opinion is inadequate.

It is noted that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The November 2010 VA opinion should be returned to the examiner for a complete rationale for his opinion.

The examiner should identify the etiology of hypertension and provide a complete rationale for his opinion on whether it is at least as likely as not that the Veteran's hypertension is caused or aggravated by each and every one of his service connected disabilities, including diabetes mellitus.  Again, it is noted that the Veteran is currently service connected for coronary artery disease, major depressive disorder, low back disability, peripheral vascular disease of the left lower extremity, bilateral tinnitus, and peripheral neuropathy of the bilateral upper and lower extremities.

The claim folder must be made available to the examiner.  A complete rationale must be provided for each opinion rendered-that is, the examiner should explain why he reached the conclusions rendered with a discussion of the relevant factors, which may include the medical history provided by the appellant, documented medical findings, literature, the physician's experience, etc.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


